 THE LAWSON,MILK COMPANY '549The Lawson Milk CompanyandIriteriiational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Milk and Ice Cream, Drivers and' Dairy Employees Union,Local336, AFL--CIO, Petitioner.Case No. 8-RC-.700. August9. 11956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Nora Friel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce- within the meaning ofthe Act.2.The labor organization involved claiiiis to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all truckdrivers and as an alternateposition requests all the employees of the shipping departments whichwould include the truckdrivers, dockmeii, and cooler men.The Em-ployer contends that the appropriate unit should include all theemployees of the Cuyahoga Fails and Stow plants in the milk process-ing department, milk bottling department, ice cream department; milkand ice cream shipping department, and bakery, egg, and candy ship-ping department, which shipping departments include cooler men anddockmen, but exclude maintenance employees and laboratory tech-nicians in the milk processing department.The Employer at its milk plants located at Cuyahoga Falls andStow, Ohio (about 3 miles apart), is engaged in preparing milk andmilk products, candy, and baked goods for its various stores whichare the only retail outlets for the Employer's products, located through-out the Cleveland and Akron areas.Both plants are automatic andhighly mechanized. The shipping facilities for both plaiits operate outof and are based at the Cuyaloga Falls plant.For' 3 or 4 Yeats; between 1935 and 1939, the Company was organizedinto a plantwide unit comprised of processing employees and truck-drivers; represented by Local- 497 of the Milk and Ice' Cream Driversand Dairy Employees Union. Less than a year ago, on October 13,1955; an election was held among the bakery and -candy making ein-116 NLRB No. 73: 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,' but the employees, involved herein were excluded from theunit which the Board found appropriate.-Milk received at the plant is pumped into the processing equipment,consisting of pasteurizers,. homogenizers,, and coolers, and then intothe bottling machines where it is bottled, capped, and placed in crates.Certain portions of milk not needed to fill current orders are sent to thedrier and ice cream operations.There are 29 truckdrivers, 8 dockmen, and 3 cooler men in the milkshipping department; 12 truckdrivers and 2 dockmen in bakery ship-ping; 2 cooler men in the milk bottling department; and 1 dockmanat the Stow plant. The remaining approximately 45 employees whomthe Employer would include in the appropriate unit are engaged inprocessing and bottling milk and making ice cream.As the plant ishighly mechanized, their duties consist of watching the operation tosee that gauges are properly adjusted and conveyor belts run smoothly,that the bottles are clean when they come from the automatic washerand are properly filled and capped, preparing the ice cream mixtureaccording to laboratory formulas, seeing that the ice cream cartons arefilled to the proper level, removing the products from the line, andcleaning the equipment.Each department in the plant, milk processing, bottling, ice cream,candy, milk shipping, bakery shipping, the laboratory, etc., is underthe direction of a supervisor who is 'responsible for that operation, tothe general office.The milk shipping departmentis separatefrom thebakery shipping department.The latteris in a separatebuilding andhas its own dock.There are 3 types of drivers-the 'semidrivers who make only Itrip each day, the straight drivers who make 2 trips, and the swingdrivers.'With the assistance of 'the dockmen, the drivers load theirtrucks each morning and deliver the products to companystores wherethey load empty bottles and haul them back to the plant.At timesthe cooler men help the dockmen and drivers unload the trucks.The Employer's president testified that all dockmenare inter-changeable with truckdrivers, with the exception of 1 or 2 who areolder employees and no longer go out on milk trucks; that all dock-men aredrivers, and that most of the drivers have been dockmen.He1 Case No. 8-RC-2514,not reported in printed volumes of Board Decisions and Orders.The unit found appropriate was : "All production employees in the Bakery Department atthe Employer's dairy,bakery, and candy plant at Cuyahoga Falls,Ohio, including wrappers,packers,porters,and pastry order fillers and bread order fillers (otherwise designated 'aspackers or shipping employees)and all Candy Department employees,but excluding allQther plant employees,dairy employees,powerhouse employees,dock men,drivers, officeclericalemployees,professional employees,guards, and the bakery supervisor (JimCramer),the pastry lead man(Bill Howard),the candy supervisor(Bert Rathmell), theassistant candy supervisor(Bill Boyd),the lead man,bakery shipping(F. Andrews), andall other supervisors as defined in the Act." THE LAWSON MILK COMPANY551also stated that at times it is necessary to work short on the dock whenwork part of a day as a driver, make only,one trip, and the remainderof the day might work on the dock.The drivers receive a little higher pay than the majority of the in-side plant employees.Dockmen receive the same pay as a straightdriver, and cooler men who put the, milk into the cooler and fill theorders from the stores are paid a,little more than the dockmen and thestraight drivers.All the employees share the same company benefits,viz,vacations and health insurance.The majority of the inside employees begin work about 6: 30 a. m.and work until 5 or 5: 30 p. m. Three employees work from 11 p. m.until 7 or 8 a. m.-However, the drivers stagger their arrivals, comingin between 6 and 8 a. m., and, depending on how heavy the load forthe day is, work from 61/2 to 71/2 or 8 hours. It takes about 15 minutesto load a truck and about 10 minutes to unload when the driver re-turns to the plant.The driver spends the remainder of the day awayfrom the plant.-The Employer contends that the petition should be dismissed onthe ground that the truckdrivers are a constituent part of the dairyoperation, and because of the integrated process of the operation.Al-though the drivers herein share the same supervision as some of theing the trucks, and on occasion spend time on dock work and may bereplaced when absent by dockmen, the record shows that the dutiesof the drivers are materially distinct from those of the inside plantemployees?As drivers, they perform a separate function and areemployees to whom the Board has traditionally granted separaterepresentation.Under these, circumstances, and on the basis of theentire record, we believe that the Employer's truckdrivers constitutean appropriate unit apart from the Employer's other employees.Ac-cordingly, we find that all truckdrivers, excluding supervisors andall other employees employed-by the Employer at its Cuyahoga Fallsmeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.z SeeJocieMotorLines Inc.,112 NLRB 1201:Tennessee Egg Company,110 NLRB189;AirborneInstrumentsLaboratory,Incorporated,104 NLRB 367;Q-P Wholesalers,Inc,85 NLRB 582.